Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to Applicant’s response to election/restriction filed on 7/5/22.
	Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 7/5/22 is acknowledged.
Claims 8-15 and 18-22 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/5/22.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/21 was filed same with the mailing date of the present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claims 8-15 and 18-22.
In claim 1, line 11, change “the error correction circuit” to “the error correction code circuit”.
Allowable Subject Matter
Claims 1-7 are allowed.  Claims 1 is the only independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a controller comprising, in combination with other cited limitations, an error correction code (ECC) circuit configured to correct an error in first data read from the nonvolatile memory device according to a first read command, wherein the first table stores first offset information, the second table stores second offset information, and the third table stores third offset information, wherein the third offset information corresponds to a history read level and is determined by the first offset formation and the second offset information, and when the error of the first data is uncorrectable by the error correction circuit, an on-chip valley search operation is performed by the nonvolatile memory device according to a second read command, detection formation of the on-chip valley search operation is received according to a specific command, and the second offset information which corresponds to the detection information is generated as recited in claim 1.
Claims 2-7 are therefore allowed because of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Olbrich et al. (US 2009/0172499) disclose a  patrol function performed in a storage controller connected to a flash memory storage module. The function causes selected areas of the flash storage to be read for purposes of detecting and correcting errors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T NGUYEN/Primary Examiner, Art Unit 2824